PER CURIAM.
This appeal questions two summary judgments and an assessment of costs against appellant. Our review of the pleadings, depositions and affidavits filed in the cause convinces us that the contract between the parties contains latent ambiguities which preclude the entry of a summary judgment. The appropriate rule is found in Morton v. Morton, 307 So.2d 835 (Fla. 3d DCA), cert. denied, 324 So.2d 90 (Fla.1975), where the court held:
Where there was presented the necessity, in construing the contract, to resolve the latent ambiguity which was disclosed to be involved as to the contingencies mentioned, it was error for the court to render a summary judgment construing the contract, with respect to such latent ambiguity, without regard to extrinsic evidence bearing on intent, and particularly when there was some conflicting evidence as to the intention of the contracting parties, notwithstanding the case when tried would be before the same judge. Id. at 842.
Accordingly, the judgments on appeal are reversed and the cause is remanded for further proceedings consistent with this opinion.
DOWNEY, HURLEY and DELL, JJ., concur.